Appellant was convicted of aggravated assault, his punishment being assessed at a fine of $25.
The complaint is attacked for want of sufficiency in its averments to show Mary Loo Dickerson was then and there a female. The allegations are as follows: "Jesse Dickerson, an adult male, did unlawfully commit an aggravated assault in and upon the person of one Mary Loo Dickerson, the said __________ then and there being a female." It does not specify that Mary Loo Dickerson was a female. We are of opinion this is not sufficient. I Branch's Ann. P.C., 252, et seq.
The complaint, also, does not show to have been sworn to; at least there is no jurat of the officer attached to the complaint. It is signed by R.A. Davenport. Following the signature is this language: "Sworn to and subscribed by R.A. Davenport, before me, on this 18 day of October, 1918. __________ County Attorney of Ellis County, Texas." There is marked on the complaint the following: "W.H. Fears, Assistant County Attorney, Ellis County. Filed October 18, 1918. Rush Hickman, County Clerk, Ellis County, Texas." The name of the county attorney is left blank and thereby fails to allege or show that the county attorney of Ellis county took *Page 379 
the affidavit or swore the affiant. The assistant county attorney's name appearing upon it does not show that he took the affidavit. Without a complaint sworn to there is no basis for the information. This defect can be taken advantage of on the appeal in this court.
The judgment is reversed and the cause remanded.
Reversed and remanded.
                          ON REHEARING                          May 28, 1919.